FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
2.	This action is in response to papers filed 25 November 2020 in which claims 20-25, 28-29, 33-35, and 37-38 were amended, claims 30 and 36 were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
All previous not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 20-29, 31-35, and 37-39 are under prosecution.

3.	This Office Action includes new rejections necessitated by the amendments.

Information Disclosure Statement
4.	The Information Disclosure Statements filed 23 October 2020 and 26 October 2020 are acknowledged and have been considered.  Those references that are lined through appear on more than one Information Disclosure Statement.
Claim Interpretation
5.	As noted in the previous Office Action, the instant claims are drawn to a “system.”  The specification recites a “system” wherein the “system” is defined in terms of structural limitations.  In addition, the claims recite structural limitations of the “system.”   Thus, the “system” is interpreted to encompass any collection of reagents and parts used together that are not necessarily part of a completely integrated single unitary device. Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation on the claimed subject matter.

6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
In the instant case, the term “process” is a generic placeholder for “step.”
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.	The claims contain the following limitations:
A.	Claim 20 (upon which claims 21-25, 28-29, 33-35, and 37-38 depend) contains the generic placeholder “a processor,” which is “configured to count…and indicate…said time-resolved signal intensity transition events.”
B.	Claim 21 further states the generic “processor” is “configured to indicate… probe and the nucleic acid analyte.”
C.	Claim 28 further states the generic “processor” is “configured to produce a kinetic fingerprint… and the nucleic acid analyte.”
D.	Claim 29 further states the generic “processor” is “configured to compare… a negative control.”
	Thus, the limitations are drawn to generic means (e.g., the processor and component) plus functions.  However, these limitations have not been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because a review of the specification yields no limiting definition of any of the claimed means (i.e., the generic processor and the generic component).

9.	If Applicant intends to have any of these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant should indicate where in the specification the specific structures are indicated. 

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.	Claims 20-29, 31-35, and 37-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structural elements of the claim are known in the art, and the remainder of the limitations are directed to an abstract idea (e.g., counting of binding events and indicated the presence of an analyte) performed on data from a natural phenomenon (i.e., signals from probe-analyte binding).  The structural limitations are found in the prior art of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007), which teaches a system (paragraph 0014) comprising a labeled query probe (paragraph 0029), a detector (i.e., a total internal reflection microscope; paragraph 0111), single molecule detection (paragraphs 0069 and 0159), and a processor (i.e., claim 20; paragraph 0185).  Drmanac also teaches the system comprises the analyte (i.e., claim 23) immobilized via a capture probe to a discrete site on a solid support, in the form of a slide (i.e., claims 24-26; paragraph 0299).  The query probe is fluorescently labeled (i.e., claim 27) and comprises either a nucleic acid or a protein (i.e., claims 31-32; paragraph 0029).  Drmanac also teaches an additional ligand to the analyte, in the form of an additional probe (i.e., claim 37; paragraph 0015), and a plurality of analytes, in the form of genes (i.e., claims 38-39; paragraph 0051).  The remaining limitations found in claims 20-22, 28-29, and 33-35 are drawn to the performance of an abstract idea (i.e., mathematical manipulation of the data) or to the rate constants of the probe (i.e., a natural phenomenon).

Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


13.	Claims 20-29, 31-35, and 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A.	Claim 20 (upon which claims 21-29, 31-35, and 37-39 depend) is amended to recite a detector that can “output” signals.  A review of both the instant specification and parent U.S. Application No. 14/589,467 (issued as U.S. Patent No. 10,093,967 B2; hereafter the “‘967 specification”), including the citations provided by Applicant, yields no teaching of any “output” of any signals.
This is a new matter rejection necessitated by the amendments.
B.	Claim 39 is drawn to processor configured to “distinguish between the first nucleic acid analyte and the second nucleic acid analyte.”  A review of the ‘967 specification yields no teaching of distinguishing between the first nucleic acid analyte and the second nucleic acid analyte.
This is a new matter rejection maintained from the previous Office Action.
Thus, because at least the parent ‘967 specification does not support the cited limitations, each of the limitations discussed above constitute new matter.



Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claims 20-27, 31-34, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gridelet et al (U.S. Patent Application Publication No. US 2012/0238473 A1, published 20 September 2012) and Dowben et al (U.S. Patent Application Publication No. US 2008/0044919 A1, published 21 February 2008).
Regarding claim 20, Gridelet et al teach a system, in the form of a sensor device (Abstract) comprising a labeled query probe, in the form of a labeled biomolecule (paragraphs 0061-0062), and a detector configured to detect transient binding of the probe to an analyte (i.e., individual binding events; paragraph 0015).  The detector also outputs the signals (paragraph 0046), and detects in a time resolved fashion (i.e., in real time; paragraph 0011).  Gridelet et al further teach detection of single molecules by the detector (i.e., sensor; paragraphs 0015 and 0044), and that the system has the added advantage of allowing detection of the absolute concentration of the target (i.e., species of molecules; paragraph 0048), thereby indicating the presence of the analyte.  Thus, Gridelet et al teach the known techniques discussed above.	
While Gridelet et al teach the digital counting of the binding events (paragraph 0048), Gridelet et al do not explicitly teach a processor or time resolved intensity.
However, Dowben et al teach a system for detecting a target nucleic acid (i.e., DNA or RNA) in a sample (paragraph 0003), wherein the system comprises a detectable labeled query probe (i.e., a labeled detection probe, in the form of cDNA) specific for a  target (paragraphs 0053-0054). Dowben et al also teach detection at the single molecule level (paragraph 0006).  Dowben et al further teach a microprocessor and a detector configured to detect time resolved measurements of the binding of the probe and target (paragraph 0034).  The system further resolves the transition events (i.e., real time binding) from background noise (paragraph 0014), and counts all binding events (i.e., photons), which allows rejection of background noise, which is subtracted to register the true fluorescence (paragraphs 0037 and 0040), thereby indicating the presence of the target nucleic acid based on the number of events (i.e., counted photons).   Dowben et al also teach the system has the added advantage of being rapid, accurate, sensitive, and automated (paragraph 0015).  Thus, Dowben et al teach the known techniques discussed above. 
It is also noted that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).  See MPEP 2144.04 [R-1] III. Thus, providing a processor for counting merely represents automation of the counting.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
It would therefore have been obvious to a person of ordinary skill in the art to have combined the systems of Gridelet et al and Dowben to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a system having the added advantage of detection of the absolute concentration of the analytes as explicitly taught by Gridelet et al (paragraph 0048) as well having the added advantage of being rapid, accurate, sensitive, and automated as explicitly taught by Dowben et al (paragraph 0015).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Gridelet et al and Dowben et al could have been combined with predictable results because the known techniques of Gridelet et al and Dowben et al predictably result in components useful for analyte detection.
Regarding claims 21-22, the system of claim 20 is discussed above. 
It is noted that the courts have found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.  Thus, the claimed empirically derived range (i.e., claim 21) and the claimed probe kinetics (i.e., claim 22) merely represent routine optimization of the binding parameters of the probe.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
In addition, regarding claims 22 and 23, the system of claim 20 is discussed above.  Gridelet et al teach the analyte (i.e., biomolecule) is present (paragraph 0062), as does Dowben et al (paragraph 0021). 
Regarding claims 24-25, the system of claim 20 is discussed above.  Gridelet et al teach the analyte is immobilized to a discrete region of a solid support; i.e., via capture on a bead (paragraph 0064).  Dowben et al also teach the target nucleic acid is immobilized on a bead (i.e., particle) or other solid support (paragraph 0021).  
Regarding claim 26, the system of claim 24 is discussed above.  It is noted that the claim does not require the capture probe to be different form the query probe; thus, the query probe on the bead (paragraph 0064) is also the claimed capture probe.
Regarding claim 27, the system of claim 20 is discussed above.  Dowben et al teach the label is fluorescent (paragraph 0012).  
Regarding claim 31, the system of claim 20 is discussed above.  Gridelet et al teach the probe is a biomolecule (paragraph 0061-0062), and that DNA, which is a nucleic acid, is a biomolecule (paragraph 0058).  Thus, it would have been obvious to have a DNA molecule as the probe. 
In addition, Dowben et al teach the probes are nucleic acids; i.e., cDNA (paragraphs 0053-0054).
 Regarding claim 32, the system of claim 20 is discussed above.  Dowben et al teach the probe comprises an antibody (paragraph 0029), which is a protein.  Thus, it would have been obvious to have a protein, in the form of an antibody, as the probe molecule.
Regarding claims 33-34, the system of claim 20 is discussed above.
It is noted that the courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Therefore, the various uses recited in the claims fail to define additional structural elements of the claimed system because the uses are no longer tied to any structural limitation of the claimed system.  Because the cited prior art teaches the structural elements of the claims, the claims are obvious.  See MPEP § 2114.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claims 38-39, the system of claim 20 is discussed above.  Gridelet et al teach the system comprises an array wherein each different array region is sensitive to a different target biomolecule (i.e., 13a, 13b, etc.; paragraph 0032), and that each region (i.e., individual sensor) is addressable (paragraph 0035).  Thus, it would have been obvious for the system to have at least two different analytes (i.e., claims 38) and a processor that can distinguish between the two analytes by detecting at each individual sensor (i.e., claim 39).  

17.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gridelet et al (U.S. Patent Application Publication No. US 2012/0238473 A1, published 20 September 2012) and Dowben et al (U.S. Patent Application Publication No. US 2008/0044919 A1, published 21 February 2008) as applied to claim 20 above, and further in view of Shin et al (U.S. Patent Application Publication No. US 2009/0066348 A1, published 12 March 2009).
It is noted that while claims 21-22 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
Regarding claims 21-22, the method of claim 20 is discussed above in Section 16.
	Neither Gridelet et al nor Dowben et al teach the claimed range or rate constants.
However, Shin et al teach a system (paragraph 0019) wherein probes having rate constants koff of .024\sec, which is 1.44/min, are used (i.e., claim 22; Table 2).  Shin et al also teach empirically determining a range of the number of binding events, in the form of less than saturation (i.e., claim 21; paragraph 0067).  Shin et al also teach the system has the added advantage of allowing calculation of the equilibrium constant of the target/probe binding (paragraph 0058).  Thus, shin et al teach the known techniques discussed above.	
It is reiterated that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  Thus, configuring the processor as claimed merely represents automation of limitations taught by the cited art.
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
It is also reiterated that the courts have also found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the system of Gridelet et al and Dowben et al with the teachings of Shin et al to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a system having the added advantage of allowing calculation of the equilibrium constant of the target/probe binding as explicitly taught by Shin et al (paragraph 0058).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Shin et al could have been combined with the system of Gridelet et al and Dowben et al with predictable results because the known techniques of Shin et al predictably result in components useful for analyte detection.

18.	Claims 23-27, 31-33, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gridelet et al (U.S. Patent Application Publication No. US 2012/0238473 A1, published 20 September 2012) and Dowben et al (U.S. Patent Application Publication No. US 2008/0044919 A1, published 21 February 2008) as applied to claim 20 above, and further in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007).
It is noted that while claims 23-27, 31-33, and 38-39 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
Regarding claims 23-27, 31-33, and 37-39, the system of claim 20 is discussed above in Section 16.
Neither Gridelet et al nor Dowben et al teach a ligand (i.e. claim 37).
Drmanac teaches a system (paragraph 0014) comprising a labeled query probe (paragraph 0029), a detector (i.e., a total internal reflection microscope; paragraph 0111), and a processor (paragraph 0185).  Drmanac also teaches the system comprises the analyte immobilized via a capture probe to a discrete site on a solid support, in the form of a slide (i.e., claims 23-26; paragraph 0299).  The query probe is fluorescently labeled (i.e., claim 27) and comprises either a nucleic acid or a protein (i.e., claims 31-32; paragraph 0029).  Drmanac also teaches single molecule detection (paragraph 0156), an additional ligand to the analyte, in the form of an additional probe (i.e., claim 37; paragraph 0015), and a plurality of analytes, in the form of genes (i.e., claims 38-39; paragraph 0051).  Drmanac also teaches the system applies statistical treatment to the data (i.e., claim 33; paragraph 0189), and that the system has the added advantage of allowing sequencing of the target molecule (paragraph 0024).  Thus, Drmanac teaches the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the system of Gridelet et al and Dowben et al with the teachings of Drmanac to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a system having the added advantage of allowing sequencing of the target molecule as explicitly taught by Drmanac (paragraph 0024).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Drmanac could have been combined with the system of Gridelet et al and Dowben et al with predictable results because the known techniques of Drmanac predictably result in components useful for analyte detection.

19.	Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gridelet et al (U.S. Patent Application Publication No. US 2012/0238473 A1, published 20 September 2012) and Dowben et al (U.S. Patent Application Publication No. US 2008/0044919 A1, published 21 February 2008) as applied to claim 20 above, and further in view of Vullev (U.S. Patent Application Publication No. US 2009/0047664 A1, published 19 February 2009).
	Regarding claims 28-29, the method of claim 20 is discussed above in Section 16.
	While Dowben et al teach positive and negative controls (i.e., claim 29; paragraph 0059), neither Gridelet et al nor Dowben et al explicitly teach comparing to the controls (i.e., claim 29) or a kinetic fingerprint (i.e., claim 28).
	However, Vullev et al teach systems (Abstract) for detecting fluorescence assays (paragraph 0002), wherein rates (i.e., kinetic measurements) are compared to controls (i.e., claim 29; paragraph 0012), as well as production of a kinetic fingerprint (i.e., claim 28; paragraph 0035). Vullev et al also teach the fingerprints have the added advantage of being indicative of a species of analyte (paragraph 0012).  Thus, Vullev et al teach the known techniques discussed above.  
It is reiterated that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  Thus, configuring the processor as claimed merely represents automation of limitations taught by the cited art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the system of Gridelet et al and Dowben et al with the teachings of Vullev et al to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a system having the added advantage of allowing identification of a species of analyte as explicitly taught by Vullev et al (paragraph 0012).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Vullev et al could have been combined with the system of Gridelet et al and Dowben et al with predictable results because the known techniques of Vullev  et al predictably result in components useful for analyte detection.

20.	Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gridelet et al (U.S. Patent Application Publication No. US 2012/0238473 A1, published 20 September 2012) and Dowben et al (U.S. Patent Application Publication No. US 2008/0044919 A1, published 21 February 2008) as applied to claim 20 above, and further in view of Gorfinkel et al (U.S. Patent application Publication No. US 2010/0137152 A1, published 3 June 2010).
It is noted that while claims 33-34 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 33-34, the method of claim 20 is discussed above in Section 16.
	Neither Gridelet et al nor Dowben et al teach use of Poisson statistical treatments.
However, Gorfinkel et al teach a system that counts the number of fluorescence events and applies Poisson statistical treatments to the data, which has the added advantage of determining if quantification of the target nucleic acid has occurred (paragraph 0014).  Thus, Gorfinkel et al teach the known techniques discussed above.	
It is reiterated that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  Thus, configuring the processor as claimed merely represents automation of limitations taught by the cited art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the system of Gridelet et al and Dowben et al with the teachings of Gorfinkel et al to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a system having the added advantage of allowing determination of whether quantification has occurred as explicitly taught by Gorfinkel et al (paragraph 0014).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Gorfinkel et al could have been combined with the system of Gridelet et al and Dowben et al with predictable results because the known techniques of Gorfinkel et al predictably result in components useful for analyte detection.

21.	Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gridelet et al (U.S. Patent Application Publication No. US 2012/0238473 A1, published 20 September 2012) and Dowben et al (U.S. Patent Application Publication No. US 2008/0044919 A1, published 21 February 2008) as applied to claim 20 above, and further in view of Winters-Hilt et al (U.S. Patent Application Publication No. US 2013/0071837 Al, Published 21 March 2013).
It is noted that while claim 33 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claims 33 and 35, the system of claim 20 is discussed above in Section 16.
Neither Gridelet et al nor Dowben et al teach use of hidden Markov statistical treatments.
However, Winters-Hilt et al teach a systems (Abstract) for single molecule detection (paragraph 0031), wherein the standard deviations are utilized with hidden Markov models to extract kinetic information (paragraph 0087), which has the added advantage of determining the accuracy of the assay (paragraph 0380). Thus, Winters-Hilt et al teach known techniques discussed above.
It is reiterated that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  Thus, configuring the processor as claimed merely represents automation of limitations taught by the cited art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the system of Gridelet et al and Dowben et al with the teachings of Winters-Hilt et al to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a system having the added advantage of allowing determination of the accuracy of the assay as explicitly taught by Winters-Hilt et al (paragraph 0380).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Winters-Hilt et al could have been combined with the system of Gridelet et al and Dowben et al with predictable results because the known techniques of Winters-Hilt et al predictably result in components useful for analyte detection.

Double Patenting
22.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
23.	Claims 20-27, 31-34, and 38-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-50 of copending Application No. 15/914,729 in view of Gridelet et al (U.S. Patent Application Publication No. US 2012/0238473 A1, published 20 September 2012) and Dowben et al (U.S. Patent Application Publication No. US 2008/0044919 A1, published 21 February 2008).
	Both sets of claims are drawn to the same limitations, including labeled query probes, surfaces, and detectors.  Any additional limitations of the ‘729 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘729 claims do not require the claimed processor.
	However, the processor and the configurations thereof are taught by Gridelet et al and Dowben et al as discussed above, as is the rationale for combining.  
This is a provisional nonstatutory double patenting rejection.
24.	Claims 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-51 of copending Application No. 15/914,729 in view of Gridelet et al (U.S. Patent Application Publication No. US 2012/0238473 A1, published 20 September 2012) and Dowben et al (U.S. Patent Application Publication No. US 2008/0044919 A1, published 21 February 2008) as applied to claim 20 above, and further in view of Shin et al (U.S. Patent Application Publication No. US 2009/0066348 A1, published 12 March 2009) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.

25.	Claims 23-27, 31-33, and 37-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-51 of copending Application No. 15/914,729 in view of Gridelet et al (U.S. Patent Application Publication No. US 2012/0238473 A1, published 20 September 2012) and Dowben et al (U.S. Patent Application Publication No. US 2008/0044919 A1, published 21 February 2008)) as applied to claim 20 above, and further in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.


26.	Claims 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-51 of copending Application No. 15/914,729 in view of Gridelet et al (U.S. Patent Application Publication No. US 2012/0238473 A1, published 20 September 2012) and Dowben et al (U.S. Patent Application Publication No. US 2008/0044919 A1, published 21 February 2008) as applied to claim 20 above, and further in view of Vullev (U.S. Patent Application Publication No. US 2009/0047664 A1, published 19 February 2009) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.

27.	Claims 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-51 of copending Application No. 15/914,729 in view of Gridelet et al (U.S. Patent Application Publication No. US 2012/0238473 A1, published 20 September 2012) and Dowben et al (U.S. Patent Application Publication No. US 2008/0044919 A1, published 21 February 2008) as applied to claim 20 above, and further in view of Gorfinkel et al (U.S. Patent Application Publication No. US 2010/0137152 A1, published 3 June 2010) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.

28.	Claims 33 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-51 of copending Application No. 15/914,729 in view of Gridelet et al (U.S. Patent Application Publication No. US 2012/0238473 A1, published 20 September 2012) and Dowben et al (U.S. Patent Application Publication No. US 2008/0044919 A1, published 21 February 2008) as applied to claim 20 above, and further in view of Winters-Hilt et al (U.S. Patent Application Publication No. US 2013/0071837 Al, Published 21 March 2013) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
29.	Applicant's arguments filed 25 November 2020 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed above.
	A.	Following a summary of the amendments and previous rejections, Applicant argues on pages 8-9 of the Remarks that the claims recite eligible subject matter.
	However, it is noted that Applicant’s arguments focus on the use of the claimed system (e.g., “using labeled probes in a non-conventional manner”) rather than the structural elements of the system itself.  The claims are drawn to a system that comprises a labeled probe, a single molecule detector, and a processor.  This collection of elements were clearly known in the art as discussed above, and as addressed further below.  The remaining claim limitations are directed to data gathering and processing, which is an abstract idea because these limitations are drawn to mental processes of identifying, counting, and considering the number and/or rate of events, as well as the routine step of data outputting.  Thus, the claims do not rise to the level of eligible subject matter, and the rejection is maintained.
B.	Applicant argues on pages 9-10 of the Remarks that the single reference of Drmanac does not meet the criteria or well-understood, routine and conventional.
However, as noted above, the claims are drawn to a system that comprises a labeled probe, a single molecule detector, and a processor.  This collection of elements were clearly known in the art of Drmanac as discussed above.
In addition, the following references are noted:
Empedocles et al (U.S. Patent Application Publication No. US
2002/0090650 A1) teach labeled probes, processors, and coupled detectors (paragraph 0040), as well as single molecule detection (paragraph 0139).

Puskas (U.S. Patent Application Publication No. US
2003/0124592 A1) teaches labeled probes, processors (i.e., computers), and coupled detectors (paragraph 0084), as well as single molecule detection (paragraph 0025).
Tom-Moy et al (U.S. Patent Application Publication No. US
2005/0136408 A1) teach labeled probes, processors (i.e., computers), and coupled detectors (paragraph 0120 and 0100), as well as single molecule detection (paragraph 0086).
IV. 	Sun et al (U.S. Patent Application Publication No. US
2006/0046311 A1) teach labeled probes, processors (i.e., computers), and coupled detectors (paragraph 0051), as well as single molecule detection (paragraph 0011).
V. 	Jovanovich et al (U.S. Patent Application Publication No. US
2007/0248958 A1) teach labeled probes, processors (i.e., computers), and coupled detectors (paragraphs 0114-0115 and 0102), as well as single molecule detection (paragraph 0060).
VI.	Toone et al (U.S. Patent Application Publication No. US
2008/0090259 A1) teach labeled probes, processors (i.e., computers), and coupled detectors (paragraphs 0007 and 0063), as well as single molecule detection (paragraph 0065).
VII.	Chan (U.S. Patent Application Publication No. US
2011/0210272 A1) teach labeled probes, processors (i.e., computers), and coupled detectors (paragraphs 0031 and 0119), as well as single molecule detection (paragraph 0209).

VIII. 	Mannion et al (U.S. Patent Application Publication No. US
2011/0227558 A1) teach labeled probes, processors (i.e., computers), and coupled detectors (paragraphs 0146 and 0701), as well as single molecule detection (paragraph 0116).
IX. 	Gunning et al (U.S. Patent Application Publication No. US
2012/0077191 A1) teach labeled probes, processors (i.e., computers), and coupled detectors (paragraphs 0171 and 0178), as well as single molecule detection (paragraph 0174).
X.	Zhou et al (U.S. Patent Application Publication No. US
2013/0045872 A1) teach labeled probes, processors (i.e., computers), and coupled detectors (paragraphs 0025 and 0152), as well as single molecule detection (paragraph 0065).
XI. 	Mian (U.S. Patent No. 5,683,657) teach labeled probes, processors (i.e., computers), and coupled detectors, as well as single molecule detection (column 6, lines 10-40 and column 7, lines 60-65).
Thus, contrary to Applicant’s arguments the claimed structural elements of a labeled probe, a single molecule detector, and a processor are clearly well-understood, routine and conventional.
C.	Applicant’s arguments on page 11 of the Remarks regarding support for claim 29 are convincing and the rejection is withdrawn.
D.	Applicant argues on page 12 of the Remarks that there is support for claim 39.
However, as noted above, a review of the ‘967 specification yields no teaching of distinguishing between the first nucleic acid analyte and the second nucleic acid analyte.  Applicant’s citation of Figures 3A-B merely shows data for two different experiments, and does not show that it is the processor that has established the difference.  The citation of paragraph 0045 discusses a “non-target” analyte, and therefore does not discuss a second analyte (as the second molecule is explicitly stated to be a non-target, and thus is not an analyte).
E.	Applicant agues on page 13 of the Remarks that Gridelet et al do not teach a detectably labeled query probe for an analyte.
However, as noted in the rejections above, Gridelet et al clearly teach a labeled query probe, in the form of a labeled biomolecule (paragraphs 0061-0062), as well as detection of nucleic acids (i.e., DNA; paragraph 0058).
F.	Applicant’s arguments on pages 13-15 regarding transient binding are directed toward uses of the claimed system and do not refer to actual structural limitations.  
It is reiterated that the courts have held that apparatus claims cover what a device is, not what a device does.  Therefore, the various uses recited in the claims fail to define additional structural elements of the claimed system.  Because the cited prior art teaches the structural elements of the claims, the claims are obvious.  
G.	Applicant’s arguments regarding Clair on pages 14-15 of the Remarks have been considered but are moot in view of the new rejections necessitated by the amendments.

H.	Applicant argues on pages 16-17 of the Remarks that Drmanac teach universal probes.  Thus, Applicant argues Drmanac individually.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Specifically, as noted above, both Gridelet et al and Dowben et al teach labeled probes.
	In addition, it is noted that Drmanac specifically teaches probes having different sequences (paragraph 0142).
	Finally, it is noted that the claims only require one probe.  Any additional probes are clearly encompassed by the open claim language “comprising” found in the instant claims.	
I.	On page 17 of the Remarks, applicant states that a terminal disclaimer will be filed when claims are found allowable.  The double patenting rejections presented above are therefore maintained.
J.	All remaining arguments regarding the amended configuration of the processor have been considered but are moot in view of the new rejections necessitated by the amendment.	

Conclusion
30.	No claim is allowed.
31.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
32.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634